

CDI Corp.




LONG-TERM INCENTIVE AWARD




1. Award. CDI Corp., a Pennsylvania corporation (the “Company”) hereby grants to
Brian D. Short (the “Recipient”) the opportunity to earn a long-term incentive
award (the “Award”) under the CDI Corp. Executive Bonus Plan (the “Plan”) in
accordance with the terms and conditions set forth in this agreement (this
“Agreement”). This Award is subject to the terms, definitions and provisions of
the Plan, which is incorporated herein by reference. In the event of a conflict
between the terms of this Agreement and the Plan, this Agreement will prevail.
Notwithstanding anything contained in this Agreement to the contrary, the
maximum amount payable hereunder is $2,500,000, all of which may be earned in
accordance with Appendix I. Nothing in this Agreement shall be construed to in
any way limit or restrict the operation of any of the Company’s or its
Subsidiaries’ or affiliates’ business in the manner determined to be appropriate
by the Board and the Company’s Chief Executive Officer in their sole discretion,
regardless of the impact that such operation may have on Recipient’s ability to
earn any amounts hereunder. All dollar amounts referred to herein are in U.S.
Dollars. In administering this Agreement, the Committee shall act in good faith.


2 Definitions. All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Plan.
(a)     “Cause” shall have the meaning set forth in the Employment Agreement.
(b)    “CDI Stock” means the Company’s common stock, par value $0.10 per share.
(c)    “Committee” means the Compensation Committee of the Board or its
successor.
(d)    “Daily Value” on any date shall mean the sum of (x) the closing price of
actual sales of Common Stock on the New York Stock Exchange (“NYSE”) on such
date or, if there are no such sales on such date, the closing price of Common
Stock on the NYSE on the last preceding date on which there was a sale; or if
Common Stock is not then listed on the NYSE, (i) the per share closing price on
such date on the primary U.S. national securities exchange on which Common Stock
is listed or, if there are no such sales on such date, the closing price of
Common Stock on such exchange on the last preceding date on which there was a
sale or (ii) if not so listed and Common Stock is publically traded on an
inter-dealer quotation system, the closing price on such date on such system,
or, if there are no such sales on such date, the closing price of Common Stock
on such system on the last preceding date on which there was a sale plus (y) the
aggregate per share Extraordinary Cash Dividends having a record date that
occurs on or after the commencement of the Appendix I Measurement Period (as
defined on Appendix I) but on or before the date on which Daily Value is being
determined. Notwithstanding the foregoing, during the Sale Period, the Daily
Value shall equal 83.33% of the amount determined in the preceding sentence.
(e)    “Date of Grant” means May 19, 2015.



12221316.2.TAX

--------------------------------------------------------------------------------



(f)    “Employment Agreement” means the Recipient’s employment agreement with
CDI Corporation, dated as of March 16, 2009, as the same may be amended, amended
and restated and/or supplemented from time to time.
(g)    “Extraordinary Cash Dividend” means a cash dividend paid on the CDI Stock
that the Committee acting reasonably and in good faith determines is not a
regular or ordinary cash dividend. The amount of any Extraordinary Cash Dividend
shall be determined by the Committee acting reasonably and in good faith.
(h)    “Good Reason” shall mean any occurrence, without the Recipient’s explicit
prior written consent, of: (i) a material reduction in Recipient’s title, duties
or responsibilities and (ii) a material reduction in the Recipient’s base
salary.  A termination under clause (i) shall be for Good Reason only if
Recipient provides the Company with notice of the event alleged to constitute
Good Reason within 30 days after Recipient’s knowledge of its occurrence, the
Company fails to cure such act within 30 days after receipt of such notice and
Recipient terminates his employment within 30 days after such cure period
expires uncured.
(i)    “Sale of the Company” shall mean any Person, or more than one Person
acting as a group within the meaning of Section 409A of the Code, acquires (by
merger or pursuant to an offer which was open to all shareholders) ownership of
stock of the Company that constitutes more than 90 percent of all outstanding
stock of the Company.
(j)    “Separation from Service” means the Recipient’s “separation from service”
(within the meaning of Code Section 409A) from the Company and its Subsidiaries.
(k)    “Time-Based Requirements” subject to Section 3 below, the Time-Based
Requirements will be satisfied only if any of the three following conditions is
met: (i) the Recipient has been continuously employed by the Company or a
Subsidiary from the Date of Grant through and including September 15, 2019, (ii)
on or prior to September 15, 2019, the Recipient’s employment was terminated by
the Company or any of its Subsidiaries without Cause, by the Company or any of
its Subsidiaries due to Total Disability or as the result of the Recipient’s
death or (iii) on or prior to September 15, 2019 but on or after the occurrence
of a Sale of the Company, the Recipient terminates his employment with the
Company or any of its Subsidiaries for Good Reason (and in the case of clauses
(ii) and (iii), the Recipient (or his estate, as applicable) executes and does
not revoke the Release (as defined in Appendix I), such that the Release becomes
effective, within 60 days after the date of termination); provided, however,
that in the event of such a termination of employment by the Company or any of
its Subsidiaries due to Total Disability, the Recipient must acknowledge at the
time of his termination that his termination is due to Total Disability and that
he does not have any claims against the Company or any of its Subsidiaries
(other than for vested benefits and earned but unpaid compensation).
(l)    “Total Disability” shall have the same meaning as in the Long Term
Disability Benefits Program of the Company or a Subsidiary applicable to the
Recipient, or if none, applicable to the Company’s management employees
generally.
3. Special Vesting Election. Notwithstanding anything contained in this
Agreement (including Appendix I or Appendix II) to the contrary, if on or after
the second anniversary of the Grant Date and prior to September 15, 2018, the
then Highest Reference Price (as defined in Appendix I) equals or exceeds the
Stock Price Minimum Hurdle (as defined in Appendix I), then the Recipient may,
in his sole discretion, provide the Committee with a written election to freeze
the Highest Reference Price as of the date of such election, with such election
to be provided

12221316.2.TAX -2-

--------------------------------------------------------------------------------



between the second anniversary of the Grant Date and September 15, 2018. Such
election shall be irrevocable. If such an election is made, then the Highest
Reference Price shall be frozen as of such date (and shall not increase
thereafter), and the Time-Based Requirements shall be deemed satisfied on the
earlier of (x) the first anniversary of the date on which the Committee receives
such written notice of election, provided that the Recipient remains employed
with the Company or any of its Subsidiaries through such first anniversary or
(y) the date on which the Recipient’s employment with the Company or any of its
Subsidiaries is terminated by the Company or any of its Subsidiaries without
Cause or due to the Recipient’s Total Disability, by the Recipient for Good
Reason following a Sale of the Company, or as the result of the Recipient’s
death. If the Recipient’s employment with the Company or any of its Subsidiaries
terminates prior to such first anniversary of the Committee’s receipt of such
written election for any reason other than as provided in clause (y) of the
immediately preceding sentence, then (i) the Award shall be immediately
forfeited with no compensation, consideration or other payment due to the
Recipient and (ii) the Recipient shall not be entitled to receive any
compensation or payments under this Agreement. Notwithstanding anything in
Section VI.A of the Plan to the contrary, to the extent earned and vested in
accordance with this Section 3, the Award shall be settled in a lump sum cash
payment within 30 days after September 15, 2019; provided, however, that if (A)
the Recipient became vested in the Award under this Section 3 as the result of
his termination of employment described in clause (y) above excluding death,
then payment of the Award instead shall be made within 60 days after the earlier
of the day that is 6 months following Recipient’s date of termination of
employment or September 15, 2019 and (B) the Recipient became vested in the
Award under this Section 3 as a result of the Recipient’s death, payment of the
Award shall be made within 60 days after the date of such death; provided
further, however, that as a condition to receiving payment of the Award under
this Section 3 in connection with a termination of employment, the Recipient (or
his estate, as applicable) must execute and not revoke the Release, such that
the Release becomes effective, within 60 days after the date of termination. As
a condition to the satisfaction of the Time-Based Requirements under this
Section 3 as the result of a termination of the Recipient’s employment by the
Company or any of its Subsidiaries due to Total Disability, the Recipient must
acknowledge at the time of his termination that his termination is due to Total
Disability and that he does not have any claims against the Company or any of
its Subsidiaries (other than for vested benefits and earned but unpaid
compensation).


4. Tax Withholding. The amount of cash to be delivered to the Recipient, if any,
under this Award shall be reduced by all taxes (including, without limitation,
federal, state, local or foreign income or payroll taxes) required by law to be
withheld in connection with the payout relating to this Award.


5. Nontransferablity of this Award. This Award may not be transferred, in whole
or in part, except by will or the applicable laws of descent and distribution.
6. Awards Policy. This Award is subject to the terms and conditions of the
Policy on Cash Bonus Awards and Equity Awards Clawback for CDI Corp. and its
Related Companies. This Award is also subject to clawback to the extent required
by Section 10D(b)(2) of the Securities Exchange Act of 1934, as determined by
the applicable rules and regulations promulgated thereunder from time to time by
the U.S. Securities and Exchange Commission.
7. Cancellation of Award and Repayment of Gains. Notwithstanding any other
provision of this Agreement, if the Recipient has entered into competition with
the Company or any of its Subsidiaries in breach of the non-competition or
non-solicitation covenants set forth in the Employment Agreement, the Committee
may, in its discretion, at any time during the term of such non-competition and
non-solicitation covenants: (a) cancel all or any portion of this Award

12221316.2.TAX -3-

--------------------------------------------------------------------------------



and/or (b) require the Recipient to pay to the Company an amount equal to the
amount paid to the Recipient in respect of this Award during the one-year
periods prior to and after the termination of the Recipient’s employment or
engagement with the Company or any of its Subsidiaries.
8. Award Does Not Affect Employment Relationship. This Award shall not confer
upon the Recipient any right to continue in the employ or service of the Company
or any of its Subsidiaries, nor interfere in any way with the right of the
Company or any of its Subsidiaries to terminate the employment of the Recipient
at any time.
9. Acknowledgement. The Recipient acknowledges receipt of a copy of the Plan and
certain information related thereto and represents that he is familiar with the
terms and provisions thereof, and hereby accepts this Agreement subject to all
of the terms and provisions of the Plan. The Recipient has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
independent counsel prior to executing this Agreement and fully understands all
provisions relating to this Agreement. In addition, by entering into this
Agreement and accepting this Award, the Recipient acknowledges that: (a) this
Award is a one-time benefit and does not create any contractual or other right
to receive future grants, awards or other benefits in lieu of grants; (b) the
Recipient’s participation in the Plan is voluntary; (c) this Award is not part
of normal or expected compensation for any purpose, including without limitation
for calculating any benefits, severance, termination, bonuses, retirement
benefits or similar payments; and (d) the future value of CDI Stock is unknown
and cannot be predicted, and the Recipient is not, and will not, rely on any
representation by the Company or any of its personnel regarding the future value
of CDI Stock.


10. Code Section 409A. This Agreement is intended to comply with, or be exempt
from, Code Section 409A and shall be interpreted consistent therewith and
without resulting in any increase in the amounts owed hereunder by the Company.
Notwithstanding any other provision of this Agreement to the contrary, if
Recipient is a "specified employee" within the meaning of Code Section 409A and
the regulations issued thereunder, and a payment or benefit provided for in this
Agreement would be subject to additional tax under Code Section 409A if such
payment or benefit is paid within six (6) months after Recipient’s "separation
from service" (within the meaning of Code Section 409A), then such payment or
benefit required under this Agreement shall not be paid (or commence) during the
six-month period immediately following Recipient’s separation from service
except as provided in the immediately following sentence. In such an event, any
payments or benefits that would otherwise have been made or provided during such
six-month period and which would have incurred such additional tax under Code
Section 409A shall instead be paid to Recipient in a lump-sum cash payment on
the earlier of (i) the first regular payroll date of the seventh month following
the month in which the Recipient’s separation from service occurs or (ii) the
10th business day following Recipient’s death. If Recipient’s termination of
employment hereunder does not constitute a "separation from service" within the
meaning of Code Section 409A, then any amounts payable hereunder on account of a
termination of Recipient’s employment and which are subject to Code Section 409A
shall not be paid until Recipient has experienced a "separation from service",
or other permitted payment event, within the meaning of Code Section 409A. If
the 60 day Release period covers two taxable years, then to the extent required
by Code Section 409A, any portion of the Award that otherwise would be paid in
such first taxable year instead shall be withheld and paid in such second
taxable year. Neither the Company nor any of its Subsidiaries or affiliates
shall have any liability or obligation to Recipient in the event that this
Agreement does not comply with, or is not exempt from, Code Section 409A.

12221316.2.TAX -4-

--------------------------------------------------------------------------------





11. Execution of this Agreement. If the Recipient does not sign and return this
Agreement, the Company is not obligated to provide the Recipient with any
benefit hereunder and may refuse to issue any cash or other payments to the
Recipient in connection with this Award. If the Recipient receives any cash or
other payments in connection with this Award but has not signed and returned
this Agreement, he will be deemed to have accepted and agreed to the terms set
forth herein.




CDI CORP.
RECIPIENT
 
 
 
 
By:___/s/ Scott J. Freidheim__
Signature: _/s/ Brian D. Short____
Name: Scott Freidheim
Print Name: _Brian D. Short _____
Title: CEO
Date: ____August 4, 2015_______
 
 




12221316.2.TAX -5-

--------------------------------------------------------------------------------



Appendix I


1.    General. Subject to Section 7 below, up to $2,500,000 of the Award may be
earned in accordance with this Appendix I based upon the satisfaction of both
the performance requirements set forth in Section 3 of this Appendix I (the
“Appendix I Performance Requirements”) and the Time-Based Requirements.
Attachment 1 hereto contains an illustration of the earning of the Award under
this Appendix I.
2.    Definitions.
(a)    “Appendix I Measurement Period” shall mean the period commencing on the
Date of Grant and ending on the earliest of (A) September 15, 2019, (B) the date
of the termination of the Recipient’s employment with the Company or any of its
Subsidiaries for any reason other than by the Company or any of its Subsidiaries
without Cause or due to death or Total Disability, (C) the six month anniversary
of the date of the termination of the Recipient’s employment by the Company or
any of its Subsidiaries without Cause, (D) the date of the termination of the
Recipient’s employment with the Company or any of its Subsidiaries due to death
or Total Disability, (E) the occurrence of a Sale of the Company or (F) the last
day of the first Appendix I Performance Period for which the Reference Price
equals or exceeds the Stock Price Maximum Hurdle. Extension of the Appendix I
Measurement Period beyond the date of the termination of Recipient’s employment
under clause (C) is subject to Recipient’s execution of a release of claims and
covenant not to sue in form and substance satisfactory to the Company, such that
such release is effective, with all revocation periods having expired
unexercised, within 60 days after the date of such termination of employment
(the “Release”).
(b)    “Appendix I Performance Period” means any period of 90 consecutive
trading days during the Appendix I Measurement Period.
(c)    “Highest Reference Price” means the highest Reference Price for any
Appendix I Performance Period included in the Appendix I Measurement Period.
(d)    “Reference Price” means, for any Appendix I Performance Period, the
highest number that would not exceed any of the amounts determined under the
following three clauses:  (i) the average Daily Value during such Appendix I
Performance Period, (ii) for the 60 trading days during such Appendix I
Performance Period with the highest Daily Value (whether or not consecutive),
such trading day with the lowest Daily Value and (iii) the lowest Daily Value
during the last 20 trading days during such Appendix I Performance Period.
Notwithstanding the foregoing, if a Sale of the Company occurs on or prior to
the expiration of the Appendix I Measurement Period, then the Reference Price
for such Appendix I Performance Period ending on the date of consummation of the
Sale of the Company shall equal the Sale Price.
(e)    “Stock Price Maximum Hurdle” means $43.23, subject to adjustment as set
forth in Section 6 below.
(f)    “Stock Price Minimum Hurdle” means $28.82, subject to adjustment as set
forth in Section 6 below.
(g)    “Sale Period” means the period commencing on the date on which a public
announcement is made regarding a transaction that, if consummated, would result
in a Sale of the Company and ending on the earlier of (i) the date on which a
Sale of the Company is consummated, (ii) the date on which the agreement that
would give rise to a Sale of the

12221316.2.TAX -6-

--------------------------------------------------------------------------------



Company is terminated or (iii) the date on which the Company or the prospective
acquiror publicly announces that such transaction is no longer being pursued.
(h)    “Sale Price” means 83.33% of the sum of (x) the per-share consideration
paid for CDI Stock in a Sale of the Company, plus (y) all per-share
Extraordinary Cash Dividends having a record date during the Appendix I
Measurement Period.
3.     Performance Requirements. Subject to Section 7 below, the Appendix I
Performance Requirements shall be satisfied during the Appendix I Measurement
Period as follows:


(a)
If the Highest Reference Price during the Appendix I Measurement Period is below
the Stock Price Minimum Hurdle, then no portion of the Award shall be earned.

(b)
If the Highest Reference Price during the Appendix I Measurement Period equals
the Stock Price Minimum Hurdle, then the Appendix I Performance Requirements
shall be deemed satisfied for an amount equal to $1,000,000.

(c)
If the Highest Reference Price during the Appendix I Measurement Period exceeds
the Stock Price Minimum Hurdle but is less than the Stock Price Maximum Hurdle,
then the Appendix I Performance Requirements shall be deemed satisfied for an
amount equal to $1,000,000, plus the product of (x) $1,500,000 and (y) a
fraction, the numerator of which equals the difference between the Highest
Reference Price during the Appendix I Measurement Period and the Stock Price
Minimum Hurdle and the denominator of which equals the difference between the
Stock Price Maximum Hurdle and the Stock Price Minimum Hurdle.

(d)
If the Highest Reference Price during the Appendix I Measurement Period equals
or exceeds the Stock Price Maximum Hurdle, then the Appendix I Performance
Requirements shall be deemed satisfied for an amount equal to $2,500,000.

The amount payable with respect to this Award under this Appendix I shall not
exceed the amount with respect to which the Appendix I Performance Requirements
are satisfied under this Section 3 (or Section 3 of the Agreement, if
applicable).


4. Time-Based Requirements. If the Time-Based Requirements are not satisfied
(including, without limitation, as the result of failing to timely execute the
Release or not making the required Total Disability acknowledgement), then the
entire Award shall be immediately forfeited with no consideration or other
compensation or payment due to the Recipient.


5. Settlement. Notwithstanding anything in Section VI.A of the Plan to the
contrary, if the Time-Based Requirements and any portion of both the Appendix I
Performance Requirements and the Appendix II Performance Requirements (as
defined in Appendix II) have been satisfied, then the Company shall pay to the
Recipient an amount equal to the portion of the Award with respect to which the
Appendix I Performance Requirements are satisfied under Section 3 of this
Agreement in a lump sum cash payment within 30 days after September 15, 2019;
provided, however, that if (x) the Time-Based Requirements are satisfied
pursuant to clause (ii) or (iii) of the definition thereof excluding death, then
payment instead shall be made within 60 days after the earlier of the day that
is 6 months following Recipient’s date of termination of employment or September
15, 2019 and (y) the Time-Based Requirements are satisfied under clause (ii) of
the definition thereof as a result of the Recipient’s death, then payment shall
be made within 60 days after the date of such death. The parties hereto agree
that the occurrence of a Sale of the Company shall not accelerate the payment
date (provided that the Company retains the

12221316.2.TAX -7-

--------------------------------------------------------------------------------



discretion to accelerate the payment date in connection with a Sale of the
Company to the extent permitted under, and in accordance with, Treasury
Regulation Section 1.409A-3(j)).


6. Adjustments. In the event of a reorganization, recapitalization, stock split,
spin-off, split-off, split-up, stock dividend, issuance of stock rights,
combination of shares, merger, consolidation or any other change in the
corporate structure of the Company affecting CDI Stock, then in addition to the
adjustments permitted by the Plan, the Committee shall make any equitable
adjustment to the Stock Price Minimum Hurdle, the Stock Price Maximum Hurdle and
the Highest Reference Price in order to prevent the dilution or enlargement of
rights hereunder (it being understood that the Stock Price Maximum Hurdle and
the Stock Price Minimum Hurdle are intended to represent a 300% increase and a
200% increase, respectively, in a trading price for the CDI Stock of $14.41, and
as such, if an event described above occurs, it may be necessary to adjust such
Stock Price Minimum Hurdle, Stock Price Maximum Hurdle and Highest Reference
Price to continue to reflect the desired percentage increase).




[end of Appendix I]







































































12221316.2.TAX -8-

--------------------------------------------------------------------------------



ATTACHMENT 1


Hypothetical 1


•
With respect to the Appendix I Performance Period commencing on October 1, 2016,
(i) the average Daily Value equals $33.00, (ii) the Daily Value for 30 of such
trading days was $35.00, the Daily Value for another 30 of such trading days was
$34.00 and the Daily Value for another 30 of such trading days was $30.00 and
(iii) the lowest Daily Value during the last 20 trading days was $35.00.



•
Based on the foregoing, the Reference Price for such Appendix I Performance
Period is $33.00 (which is the highest number that does not exceed the amount
determined under any of clause (i) ($33.00), clause (ii) ($34.00) or clause
(iii) ($35.00) of the Reference Price definition).



•
Assume that the Reference Price for all other Appendix I Performance Periods was
less than $33.00. Accordingly, the Highest Reference Price is $33.00.



•
Because $33.00 is greater than the Stock Price Minimum Hurdle, the Appendix I
Performance Requirements were satisfied for $1,435,114.50 (which equals
$1,000,000 + ($1,500,000 X (($33.00 - $28.82) / ($43.23 - $28.82))).



•
Subject to Section 7 of Appendix I, such amount ($1,435,114.50) would then be
paid as provided in Section 5 of Appendix I only upon the satisfaction of the
Time-Based Requirements.





Hypothetical 2


•
Assume the same facts as Hypothetical 1, and that on January 1, 2017, the
Recipient makes the special election described in Section 3 of the Agreement.



•
In such event, provided that Recipient either remains employed with the Company
or a Subsidiary through January 1, 2018, or prior to such date, the Recipient’s
employment with the Company or any of its Subsidiaries is terminated by the
Company or any of its Subsidiaries without Cause or due to the Recipient’s Total
Disability, by the Recipient for Good Reason following a Sale of the Company, or
as the result of the Recipient’s death, then the Time Based Requirements shall
be deemed satisfied, the portion of the Award earned under Appendix I
$1,435,114.50 and Appendix II of the Agreement shall be paid as provided in
Section 3 of the Agreement.



•
If, after such election is made, the Highest Reference Price would have been
$43.23 had such election not been made (and would have resulted in a payment of
$2,500,000 under Appendix I of the Award), the Recipient shall not receive the
benefit of such increased Highest Reference Price. Instead, as the result of
such election, the Highest Reference Price for purposes of calculating the
portion of the Award earned under Appendix I shall be $33.00, and the portion of
the Award earned under Appendix I shall equal $1,435,114.50.



[end of Attachment]

12221316.2.TAX -9-